Title: From James Madison to William Eustis, 25 January 1819
From: Madison, James
To: Eustis, William


Dear Sir
Montpellier Jany. 25. 1819
Your favor of the 27 Ult: from Richmond was duly handed to me by Genl King. His stay with me was very short, having failed to reach this on the day he left Monticello, and being in a hurry to get to Washington by a particular time.
I find by Mrs. Eustis’s letter to Mrs. M. that you had taken up your winter quarters in Wmsbg. Why did you not take a Western instead of an Eastern direction from Richmond? We should have been truly glad to have had you with us during the sequel of your visit to this Country. It is not too late yet to give us a part of that pleasure. After taking a quantum sufficit of the air of Williamsbg come and breathe a little more of ours. I congratulate you most sincerely on the improvement of your health as communicated by Mrs. E: and as I can not but ascribe it in part at least to the foundation laid in exercise among our mountains, I am the more encouraged to claim another visit. You can well carve it out of the time you seem to allot for your continuance in our climate. With my respectful regards to Mrs. Eustis, and my best wishes for the happiness of you both I remain Dear [Sir] Your affe. friend & servt
James Madison
